HOUSTON
                                              TX
                                      OFFICIAC-BU^fPfeSS
                                      state ortMAs D       w
                                                                             £   M'fA/' -*ansHias3IE3» pITNEV BOWES
                                      PENALTYFQR
                                                                ^§1 fifiyP   02 1M                 $ 00.40s
                                                                             •0004279596            APR01        2015
                                      PRIVATE USE                            MAILED FROM ZIP CODE 78701
                                                         D.U.
P.O. BOX 12308, CAPITOL STATION
      AUSTIN, TEXAS 78711
                                  RE: WR-82,683-01
                                  EUGENEDALE ENDERLIN JR.
                                                                      O^SCHA/2^^-
                                              * rD.CJL1A90957
                                                                                 flTS